An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-65
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:    19 August 2014

STATE OF NORTH CAROLINA

                                              Mecklenburg County
      v.
                                              No. 10 CRS 227936

CHARNA ANN BUSTLE


      Appeal by defendant from judgment entered 1 March 2013 by

Judge    Sharon    Tracey     Barrett    in     Mecklenburg    County     Superior

Court.     Heard in the Court of Appeals 4 August 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      John W. Congleton, for the State.

      Anna S. Lucas for defendant-appellant.


      ERVIN, Judge.


      Defendant      Charna     Ann    Bustle     appeals     from   a    judgment

imposing a suspended sentence and placing her on unsupervised

probation based upon her conviction for driving while subject to

an impairing substance.          On appeal, Defendant contends that the

trial court erred by denying her motion to suppress evidence

seized as a result of the stopping of the vehicle that she was

driving.      After careful consideration of Defendant’s challenge
                                     -2-
to the trial court’s judgment in light of the record and the

applicable   law,    we   conclude   that   the   trial   court’s    judgment

should remain undisturbed.

                          I. Factual Background

                           A. Substantive Facts

    The relevant facts underlying Defendant’s challenge to the

trial   court’s     judgment   are   set    out   in   its   order    denying

Defendant’s suppression motion, in which the trial court found

as fact that:

          1.      In the early morning hours of June 13,
                  2010,   Officer  Som   Brinton of  the
                  Cornelius Police Department received a
                  call for service. . . .

          2.      This dispatch directed Officer Brinton
                  to respond to a domestic disturbance at
                  19829   Bustle   Road   in   Cornelius,
                  Mecklenburg County.

          3.      The dispatch also indicated that an
                  individual who resided at the address
                  called to report that his ex-wife had
                  attempted to run him over with her
                  vehicle.

          4.      The dispatch further indicated that the
                  suspect   was  driving   a   gray  Ford
                  Windstar van and was driving away from
                  the   scene.     The   [d]ispatch  also
                  included the license plate number for
                  the vehicle.

          5.      Officer Brinton immediately responded
                  to the dispatch and traveled toward the
                  Bustle Road address.
                                          -3-
            6.        Moments later, while Officer Brinton
                      was en route to the address, he
                      observed a Ford Windstar van traveling
                      on   Jetton   Road   in   the   opposite
                      direction at approximately 4 a.m. in
                      the   morning   when  there   were   few
                      vehicles on the road.

            7.        At that time, Officer Brinton turned
                      his vehicle around in order to follow
                      the van.

            8.        Officer Brinton noticed that the Ford
                      van’s license plate number matched the
                      tag number contained in the dispatch.

            9.        Officer Brinton conducted a                traffic
                      stop on the Ford Windstar van.

            10.       This      traffic    stop      occurred
                      approximately ¼ of a mile from the
                      address on Bustle Road provided to the
                      officer by dispatch.

            11.       The defendant was the driver of the
                      Windstar   van  when   Officer Brinton
                      conducted the traffic stop.

                             B. Procedural History

    On 13 June 2010, a citation charging Defendant with driving

while subject to an impairing substance was issued.                     On 24 March

2011,   Defendant       entered    a   plea     of    guilty    to   driving     while

subject    to    an    impairing   substance         in   the   Mecklenburg      County

District    Court.        Based    upon   her    plea,      Judge    Sean   P.   Smith

entered a judgment sentencing Defendant to a term of 30 days

imprisonment, with this sentence being suspended and Defendant

being placed on unsupervised probation for a period of 12 months
                                               -4-
on   the    condition       that       she     pay    a        $150.00          fine,        a    $250.00

community service fee, and the costs; obtain a substance abuse

assessment and complete all recommended treatment; surrender her

driver’s license and not drive until properly licensed to do so;

complete    24     hours    of       community       service             within         30   days;      and

comply     with    the     usual      terms     and       conditions               of    unsupervised

probation.        Defendant noted an appeal to the Mecklenburg County

Superior Court from Judge Smith’s judgment for a trial de novo.

      On or about          22 February 2013, Defendant filed a motion

seeking     to    have     any   evidence        obtained                as    a    result        of    the

stopping of her vehicle suppressed.                        After a hearing held on 22

February        2013,    the     trial       court        entered             an     order        denying

Defendant’s       suppression          motion        on        1    March          2013.          At    the

conclusion of the suppression hearing and after the trial court

indicated the intention to deny Defendant’s suppression motion,

Defendant       notified       the     State    and        the          trial      court         that   she

planned     to     seek     appellate          review              of    the       denial         of    her

suppression motion following the entry of a guilty plea.

      The charges against Defendant came on for hearing at the 25

February        2013    criminal        session       of           the        Mecklenburg          County

Superior Court.           On 1 March 2013, Defendant entered a plea of

guilty     to    driving       while    subject           to       an    impairing           substance.

Based upon Defendant’s plea, the trial court entered a judgment
                                          -5-
sentencing Defendant to a term of 60 days imprisonment, with

this sentence being suspended and with Defendant being placed on

unsupervised       probation       for   a     period      of     12   months    on    the

condition that Defendant pay a $100.00 fine, a $250.00 community

service fee, and the costs; obtain a substance abuse assessment

and complete any recommended treatment; surrender her drivers

license and not drive until properly licensed to do so; perform

24 hours of community service within 30 days; and comply with

the    usual      terms    and     conditions        of   unsupervised       probation.

Defendant noted an appeal to this Court from the trial court’s

judgment.

                          II. Substantive Legal Analysis

       In   her    sole     challenge     to    the       trial    court’s      judgment,

Defendant contends that the trial court erred by denying her

motion to suppress evidence obtained as a result of the stopping

of    her   vehicle.        More    specifically,         Defendant     contends      that

Officer Brinton did not have a reasonable articulable suspicion

that she was engaging in criminal conduct at the time that he

stopped     her    vehicle.        We    do    not    find      Defendant’s     argument

persuasive.

                              A. Standard of Review

       An appellate court’s review of a trial court order denying

a motion to suppress is “strictly limited to determining whether
                                           -6-
the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding

on appeal, and whether those factual findings in turn support

the judge’s ultimate conclusions of law.”                    State v. Cooke, 306

N.C. 132, 134, 291 S.E.2d 618, 619 (1982).                           However, “[t]he

trial court’s conclusions of law . . . are fully reviewable on

appeal.”     State v. Hughes, 353 N.C. 200, 208, 539 S.E.2d 625,

631 (2000).         As a result of the fact that Defendant has not

challenged the sufficiency of the evidentiary support for the

trial     court’s    findings       of     fact    and     the      fact    that   such

unchallenged       findings    of    fact    are    binding       for      purposes   of

appellate review, see State v. Roberson, 163 N.C. App. 129, 132,

592 S.E.2d 733, 735-36, disc. review denied, 358 N.C. 240, 594

S.E.2d    199    (2004),   the      sole    question       raised    by     Defendant’s

challenge to the denial of her suppression motion is whether the

trial    court’s     factual     findings        support    its     conclusion     that

Officer Brinton had a right to stop Defendant’s vehicle.

          B. Validity of the Stopping of Defendant’s Vehicle

    The essential basis for Defendant’s challenge to the denial

of her suppression motion is a contention that Officer Brinton

did not have the reasonable articulable suspicion necessary to

support    the     stopping    of    her     vehicle.         More      specifically,

Defendant contends that the information provided in the 911 call
                                         -7-
to     which    Officer    Brinton     was     responding       did       not    provide

sufficient information to support the investigative detention to

which she was subjected.            We disagree.

               Reasonable suspicion is a “less demanding
               standard than probable cause and requires a
               showing considerably less than preponderance
               of the evidence.” Only “‘some minimal level
               of objective justification’” is required.
               This   Court    has    determined    that   the
               reasonable suspicion standard requires that
               “[t]he stop . . . be based on specific and
               articulable facts, as well as the rational
               inferences from those facts, as viewed
               through the eyes of a reasonable, cautious
               officer,   guided   by   his    experience  and
               training.”      Moreover,    “[a]   court  must
               consider ‘the totality of the circumstances–
               the whole picture’ in determining whether a
               reasonable suspicion” exists.

State v. Maready, 362 N.C. 614, 618, 669 S.E.2d 564, 567 (2008)

(quoting State v. Barnard, 362 N.C. 244, 247, 658 S.E.2d 643,

645 (citations omitted), cert. denied, 555 U.S. 914, 129 S. Ct.

264,    172    L.   Ed.   2d   198   (2008)).         The    reasonable         suspicion

necessary      to   support    an    investigative      detention         need    not   be

based solely on the officer’s personal observation; instead, an

officer       may   conduct    an    investigative          detention      based     upon

information         supplied    by      another       person         in     appropriate

circumstances.        See Adams v. Williams, 407 U.S. 143, 147, 92 S.

Ct. 1921, 1924, 32 L.Ed.2d 612, 617 (1972).                    As a result, “[a]n

informant’s tip may provide the reasonable suspicion necessary

for    an     investigative    stop”     as    long    as     “the    tip       possesses
                                          -8-
sufficient indicia of reliability.”                  State v. Hudgins, 195 N.C.

App. 430, 434, 672 S.E.2d 717, 719 (2009).

       An   anonymous      tip   does    not    possess   the   same    indicia   of

reliability that a tip from a known informant possesses.                          As

this Court has previously explained:

             Where the informant is known or where the
             informant relays information to an officer
             face-to-face, an officer can judge the
             credibility of the tipster firsthand and
             thus confirm whether the tip is sufficiently
             reliable to support reasonable suspicion.
             See Adams, 407 U.S. at 146–47, [92 S. Ct. at
             1923-24,] 32 L. Ed. 2d at 617 (tip from
             known source); United States v. Christmas,
             222 F.3d 141, 144 (4th Cir. 2000) (face-to-
             face tip from unknown source), cert. denied,
             531 U.S. 1098, [121 S. Ct. 830,] 148 L. Ed.
             2d 712 (2001). Where a tip is anonymous, it
             must be accompanied by some corroborative
             elements    that    establish   the    tip’s
             reliability.    See [Florida v.] J.L., 529
             U.S. [266,] 270, [120 S. Ct. 1375, 1378,]
             146 L. Ed. 2d [254,] 260 [(2000)]; [Alabama
             v.] White, 496 U.S. [325,] 329-31, [110 S.
             Ct. 2412, 2415-17,] 110 L. Ed. 2d [301,]
             308-09 [(1990)]. In determining whether the
             informant was anonymous or confidential and
             reliable the Court has adopted a “totality
             of the circumstances” test.

Id. at 434, 672 S.E.2d at 719-20.                    Thus, the essential issue

that   we    must    resolve     in     order   to    address   the    validity   of

Defendant’s challenge to the denial of her suppression motion is

the extent, if any, to which the information provided by the

caller      had     been   sufficiently         corroborated    to     support    an

investigative detention.
                                          -9-
      In     Hudgins,    this    Court     upheld      a     reasonable     suspicion

determination in a case in which an officer “received a call

from dispatch informing him that a man . . . was driving his car

and being followed.”            Id. at 431, 672 S.E.2d at 718.                     “The

caller did not identify himself to the dispatcher, but stated

that he was being followed by a man armed with a gun[.]”                           Id.

The anonymous caller described the vicinity in                         which he was

driving and the make, model, and color of the vehicle.                              Id.

After proceeding to the location described by the information,

the   officer       “observed   vehicles        that   matched    the     description

given   by    the     caller    stopped    at     a    red    light[,]”     id.,   and

conducted      an     investigatory       detention.           After      identifying

defendant as the man who had been following him, the caller left

the scene of the stop.           Id.      In upholding the validity of the

investigative detention, we emphasized that:

             (1)   the   caller  telephoned   police   and
             remained on the telephone for approximately
             eight minutes; (2) the caller provided
             specific information about the vehicle that
             was following him and their location; (3)
             the    caller    carefully    followed    the
             instructions   of   the   dispatcher,   which
             allowed [the officer] to intercept the
             vehicles; (4) defendant followed caller over
             a peculiar and circuitous route that doubled
             back on itself, going in and out of
             residential areas between 2 and 3 a.m.; (5)
             the caller remained on the scene long enough
             to identify defendant to [the officer]; (6)
             by calling on a cell phone and remaining at
                                     -10-
           the scene, caller placed his anonymity                  at
           risk.

Id. at 435, 672 S.E.2d 720; see also Maready, 362 N.C. at 620,

669 S.E.2d at 568 (holding that an informant’s willingness to

place her anonymity at risk by approaching officers at the scene

of the traffic stop was a           “circumstance [that] weigh[ed]           in

favor of deeming her tip reliable”).

      Although the circumstances at issue in Hudgins differ from

those at issue here, we still find Hudgins instructive.                 In this

case, as in Hudgins, the caller provided specific information

about the defendant and the vehicle that she was driving.                 Based

on the information given by the caller, Officer Brinton was able

to immediately proceed to the vicinity of the caller’s address,

encounter the vehicle that Defendant was driving, corroborate

the   description     of   the   vehicle    provided   by   the    caller,   and

conduct an investigative detention only one-quarter of a mile

from the caller’s address.         More importantly, as in Hudgins, the

amount of personal information given by the caller placed his

anonymity at significant risk.              By giving the dispatcher his

address   and   his   ex-wife’s    name,    investigating    officers     could

have readily determined the caller’s identity.                    Indeed, given

the purpose of his call, the caller likely anticipated that law

enforcement officers would investigate the domestic dispute that

he reported had occurred at his home and discover who he was.
                                              -11-
The much greater extent to which the caller placed his anonymity

at risk in this case makes it readily distinguishable from the

anonymous    tip        cases        upon    which     Defendant      places     principal

reliance.        Moreover, although Defendant is correct in pointing

out that the record contained no indication that Defendant was

driving     in     an     unlawful          manner,    that    fact    is   of    limited

importance       given        that     Officer       Brinton   was    investigating      a

domestic disturbance rather than a driving-related problem.                             As

a result, in light of our decision in Hudgins, we hold that the

caller’s     tip        was    sufficiently           corroborated     to   support    an

investigative detention and that the trial court did not, for

that reason, err by denying Defendant’s suppression motion.

                                      III. Conclusion

    Thus, for the reasons set forth above, we conclude that

Defendant’s challenge to the trial court’s judgment lacks merit.

As a result, the trial court’s judgment should be, and hereby

is, affirmed.

    NO ERROR.

    Judges ROBERT C. HUNTER and STEPHENS concur.

    Report per Rule 30(e).